Per Curiam.

We accept the findings, conclusions, and recommendation of the board. We note that on September 24, 1997, we indefinitely suspended respondent from the practice of law for different misconduct — respondent accepted retainers and then neglected the legal matters entrusted to him. Warren Cty. Bar Assn. v. Lieser (1997), 79 Ohio St.3d 488, 683 N.E.2d 1148. Respondent’s continued pattern of neglect of client matters coupled with his failure to cooperate with relator in its investigation indicates that respondent will not conform to *10the required ethical standards. Such conduct warrants disbarment. Respondent is hereby disbarred from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.